DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments submitted in the Pre-Brief Conference Request filed August 25, 2021, have been fully considered but they are not persuasive for reasons cited below and previously addressed with respect to Applicant’s arguments.
However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 101 because Applicant’s claims are directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject does not compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor.” Yet there is nothing in the claims about what is needed to compensate for thermal sensor position differences other than difference data. Nor is the claimed subject matter described in the Specification. Here, Applicant’s Specification is only drawn to disclosures that compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor. At best, paragraph [0042] of the Specification acknowledges the existence of different calibration systems from that disclosed and offered by the claimed invention, but does not address how the additive manufacturing system could be calibrated without expected and observed position data for the imaging system.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "maximum number of trials" in claim 18, lines 4-5, is a relative term which renders the claim indefinite.  The term "maximum number of trials" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “controlling the operation of the system in dependence on the difference data does not compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor” appears to also impermissibly broaden the scope of independent claim 1, which relies on the difference data to compensate for a difference in the thermal sensor’s actual and expected positions. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.
Claim 1 recites “comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern;…generating difference data…controlling operation of the additive manufacturing system at least in dependence on the generated difference data.”
The limitations of “comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern;…generating difference data…controlling operation of the additive manufacturing system at least in dependence on the generated difference data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitations in the mind but for the recitation of the thermal sensor. Once difference data is obtained, the operation of the additive manufacturing system is controlled, and recited with a high degree of generality that does not appear to be a particular practical application (Step 2A, Prong 2 of the § 101 analysis). Nor does claim 1 recite how the additive manufacturing system is controlled.
Independent claims 13 and 15 are rejected for the same defects as applied to claim 1 above. Specifically, this rejection refers to the recitation of claim 13 beginning wherein the control system is arranged to “receive an image, from the thermal camera,...generate a 
Nor do these claims recite any elements which present significantly more than the abstract ideas recited above because the balance of Applicant’s independent claim steps – i.e., supplying a build material, generating a temperature distribution and capturing an image of the pattern – are well known, routine and conventional steps in additive manufacturing. Therefore, these steps do not add significantly more to the abstract idea. 
Examiner also notes that the balance of Applicant’s claim set contains many instances where the claim appears to recite post-solution activity, as with claim 2, for example, requiring that if the captured image matches the expected image, the object is printed. However, these and other such steps just appear to be a general step of “applying” the abstract idea without more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7-9, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauka et al. (US 2016/0332374 A1).
Regarding claim 1, Nauka discloses a method of operating an additive manufacturing system ([0040]), the method comprising: 
supplying a build material to a print region of the additive manufacturing system; 
generating, using the additive manufacturing system, a temperature distribution of at least a surface of the build material, the temperature distribution corresponding to a pattern ([0047]-[0051]); capturing an image of the pattern using a thermal sensor of the additive manufacturing system ([0052]); 
comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern (temperature distribution based on known relationships, [0052]; see also [0047]-[0051]);
       	when the thermal sensor is in the expected position, then the position difference is zero and the operation of the additive manufacturing system would operate without a change in the sensor position.
Regarding claim 7, Nauka discloses wherein generating the temperature distribution comprises: selectively depositing, in accordance with the pattern, at least one printing agent to contact the build material ([0012]).
Regarding claim 8, Nauka discloses wherein the applied energy is thermal energy ([0048]).
Regarding claim 9, Nauka discloses receiving print job data corresponding to an output object, wherein the pattern corresponds to a pattern of at least one layer of the output object ([0016], [0052]).
Regarding claim 11, Nauka discloses wherein the temperature distribution is of a plurality of layers of the build material ([0012], [0016], [0052]).
Regarding claim 19, Nauka discloses applying energy to the print region to fuse the build material to generate the temperature distribution ([0048]), wherein capturing the image of the pattern comprises: detecting, using the thermal sensor, the temperature distribution of the fused build material; and generating the image of the pattern based on the detected temperature distribution of the fused build material ([0016], [0052]; note also that the step of applying energy to the print region is inherently provided for any additive manufacturing system that prints on a region).
Regarding claim 20, Nauka discloses wherein the image of the pattern is an average of the thermal distribution in the plurality of layers of build material (successive layers of build material, [0012], [0016], [0047]-[0052], [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected, under 35 U.S.C. 103 as obvious over Nauka et al. (US 2016/0332374 A1) in view of Wersborg (U.S. Pat. No. 8,456,523 B2).
Regarding claim 1, Nauka teaches a method of operating an additive manufacturing system ([0040]), the method comprising: 
supplying a build material to a print region of the additive manufacturing system; 
generating, using the additive manufacturing system, a temperature distribution of at least a surface of the build material, the temperature distribution corresponding to a pattern ([0047]-[0051]); capturing an image of the pattern using a thermal sensor of the additive manufacturing system ([0052]); 
comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern (temperature distribution based on known relationships, [0052]; see also [0047]-[0051]).
Nauka does not specifically teach generating difference data based on a position of the thermal sensor during image capture and an expected position of the thermal sensor associated with the expected position of the pattern. Nauka teaches that the energy source used for heating 
Regarding claim 2, Nauka as modified by Wersborg teaches determining that the difference data satisfies a difference condition, wherein controlling the operation of the additive manufacturing system comprises, in dependence on determining that the difference data satisfies the difference condition, printing an output object based on received print job data (controller performs this limitation, [0016], [0052]).
Regarding claim 3, Nauka as modified by Wersborg teaches determining that the difference data fails to satisfy a difference condition, wherein controlling the operation of the additive manufacturing system comprises calibrating the additive manufacturing system to compensate for the difference between the position of the thermal sensor and the expected position of the thermal sensor ([0016], [0052]).
Regarding claim 4, Nauka as modified by Wersborg teaches wherein calibrating the additive manufacturing system comprises calibrating the additive manufacturing system using the difference data ([0052]) and Wersborg (column 2, lines 2-55 and claims 6-8 and 10).
Regarding claim 5, Nauka teaches wherein calibrating the additive manufacturing system comprises: generating further difference data further indicative of the difference between the position of the thermal sensor and the expected position of the thermal sensor; and calibrating the additive manufacturing system using the further difference data ([0052]) and Wersborg (column 2, lines 2-55 and claims 6-8 and 10).
Regarding claim 6, Nauka as modified by Wersborg teaches wherein generating the further difference data comprises: 
supplying further build material to the print region of the additive manufacturing system ([0012]); 
generating, using the additive manufacturing system, a further temperature distribution of at least a surface of the further build material, the further temperature distribution corresponding to a further pattern ([0052]); 
capturing an image of the further pattern using the thermal sensor; comparing further image data representative of the captured image of the further pattern with further data representative of an expected position of the further pattern; and on the basis of the comparing, generating the further difference data (controller performs this limitation, [0052]).
Regarding claim 7, Nauka teaches wherein generating the temperature distribution comprises: selectively depositing, in accordance with the pattern, at least one printing agent to contact the build material ([0012]).
Regarding claim 8, Nauka teaches wherein the applied energy is thermal energy ([0048]).
Regarding claim 9, Nauka teaches receiving print job data corresponding to an output object, wherein the pattern corresponds to a pattern of at least one layer of the output object ([0016], [0052]).
Regarding claim 10, Nauka as modified by Wersborg teaches further comprising iterating the generating of the temperature distribution corresponding to a pattern, capturing an image, comparing the captured image to the expected position of the pattern, and generating difference data in successive layers of build material, which includes up to 10 ([0012], [0016], [0047]-[0052]). 
Regarding claim 11, Nauka teaches wherein the temperature distribution is of a plurality of layers of the build material ([0012], [0016], [0052]).
Regarding claim 12, Nauka teaches determining that the difference data satisfies a warning condition, wherein controlling the operation of the additive manufacturing system comprises, in dependence on determining that the difference data satisfies the warning condition, providing a warning indication ([0016], [0052]).
Regarding claim 13, Nauka teaches three-dimensional (3D) printing system comprising: 
a 3D printer (Abstract); 
a thermal camera for obtaining an image of a temperature distribution of a fused build material printed by the 3D printer ([0052]); and 
a control system arranged to: 
receive an image, from the thermal camera, of the temperature distribution of the fused build material printed using the 3D printer, the temperature distribution corresponding to a pattern ([0047]-[0051]); 
Nauka does not specifically teach generating difference data based on a position of the thermal camera during image capture and an expected position of the thermal camera associated with the expected position of the pattern.  Nauka teaches that the energy source used for heating 
Regarding claim 14, Nauka in view of Wersborg teaches wherein the control system is arranged to, in dependence on determining that the difference data fails to satisfy a difference condition, calibrate the 3D printing system to compensate for the difference between the position of the thermal camera and the expected position of the thermal camera ([0016], [0052]).
Regarding claim 15, Nauka teaches a non-transitory machine-readable medium comprising instructions which, when executed by a processor of an additive manufacturing apparatus ([0022]), cause the processor to: 
instruct deposition of a build material using the additive manufacturing apparatus ([0040]); 
instruct deposition, in accordance with a pattern and using the additive manufacturing apparatus, of at least one printing agent to contact the build material ([0041]-[0043]); 

Nauka does not specifically teach generating difference data based on a position of the thermal image capture device during image capture and an expected position of the thermal image capture device associated with the expected position of the pattern.  Nauka teaches that the energy source used for heating may be a laser ([0048]) and may be movable ([0045]).  Wersborg teaches that a laser for processing of materials which can achieve a proper focus by changing a focus location relative to materials being processed (column 1, lines 6-25).  Wersborg teaches that a temperature image capture device can be in the laser processing head and thus move with the laser processing head when the head is moved for proper focus (column 2, lines 2-55). Wersborg further teaches that a temperature image capture device is contained by the focusing lens and gives feedback to the controller to  move the focusing lens and thus the temperature sensor, in order to obtain proper focus of the laser (claims 6-8 and 10).  It would be obvious to one of ordinary skill in the art to utilize a laser system with temperature image capture devices as taught by Wesborg in the invention of Nauka so as to achieve proper focus of the laser, and proper temperature control of the material being processed. 
Regarding claim new claim 16, Nauka teaches wherein controlling operation of the additive manufacturing system in dependence on the generated difference data further comprises, while forming a specified object, compensating for a shift in position of the thermal sensor away from an expected position of the thermal sensor ([0016], [0047]-[0052]).
Regarding claim new claim 17, Nauka as modified by Wersborg teaches further comprising, when the difference data indicates a shift in position of the thermal sensor from the see also warning message limitations discussed above with respect to Applicant’s claim 12).
Regarding claim new claim 18, Nauka as modified by Wersborg teaches further comprising: iterating the generating of the temperature distribution corresponding to a pattern, capturing an image, comparing the captured image to the expected position of the pattern, and generating difference data up to a maximum number of trials; and when, after the maximum number of trials, controlling the operation of the system in dependence on the difference data does not compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor, presenting a warning message that a user should use a different calibration process to compensate for the difference in the position of the thermal sensor ([0016], [0047]-[0052], [0087]).
Additionally, and notwithstanding that Applicant’s Specification fails to teach a system that does not rely on difference data for sensor calibration, Examiner notes that the limitation wherein the system in dependence of the difference data does not compensate for a difference in position observed by the thermal sensor, as well as the post-solution activity limitation of an alarm or warning, paragraph [0087] of Nauka also teaches that calibration and threshold (alarm) values can be based on, for example, threshold densities of a coalescing agent.
Regarding claim new claim 19, Nauka as modified by Wersborg teaches applying energy to the print region to fuse the build material to generate the temperature distribution ([0048]), wherein capturing the image of the pattern comprises: detecting, using the thermal sensor, the temperature distribution of the fused build material; and generating the image of the pattern based on the detected temperature distribution of the fused build material ([0016], [0052]; note 
Regarding claim 20, Nauka teaches wherein the image of the pattern is an average of the thermal distribution in the plurality of layers of build material (successive layers of build material, [0012], [0016], [0047]-[0052], [0087]).


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745